Citation Nr: 1731750	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-19 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease of the right and left lower extremities.

2.  Entitlement to service connection for frostbite of the right and left hands.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1976 to April 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of the March 2011 and July 2014 rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

By way of procedural history, in a March 2011 rating decision, the RO denied the Veteran service connection for peripheral vascular disease of both lower extremities (previously addressed as blockage in the left leg and blockage in the right leg).  The Veteran submitted a notice of disagreement in February 2012.  In response to a June 2013 statement of the case, the Veteran perfected his appeal in June 2013.

In regards to his claim for frostbite, the Veteran was denied service connection for frostbite of both hands in a July 2014 rating decision.  He perfected his appeal in December 2015.  The case was remanded in a January 2017 decision to afford the Veteran the opportunity for a hearing.  The Board consolidated the issues as reflected on the title page of this remand.

The Veteran testified at a May 2017 videoconference Board hearing before the undersigned Veterans Law Judge, and the transcript of that hearing is associated with the claims file.  The case has since returned for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for peripheral vascular disease of the lower extremities and frostbite of the hands.  To date, he has not been afforded a VA examination in connection with these claims.  

Peripheral Vascular Disease

The Veteran was initially diagnosed with peripheral vascular disease in 2007.  Although the Veteran's service treatment records (STRs) are silent on any treatment, diagnosis, or complaint of the condition while in service, the post-service VA treatment records reflect a history of the Veteran's complaints of leg pain and trouble walking.  Moreover, during the May 2017 hearing, the Veteran testified he experienced pain and spasms in both legs and calves while in service, which he is competent to report.  He further testified that he believed his disability to be related to the impact of his running on the ground while training during active service, as well as his military occupational specialty (MOS) as a heavy equipment operator.  

Thus, given the presence of a current diagnosis of peripheral vascular disease and the competent testimony of the Veteran regarding the pain and spasms he experienced in his legs during service, the Board finds that the Veteran should be afforded a VA examination to determine if the peripheral vascular disease of his lower extremities originated during a period of active duty or is otherwise related.

Frostbite

The Veteran contends that he suffers from frostbite in both hands as a result of loading heavy equipment in the snow while serving on active duty in Germany.  Although the Veteran's service treatment records (STRs) are silent as to any treatment, diagnosis, or complaint of frostbite while in service, post-service VA treatment records report the Veteran's complaints of numbness to his hands.  In a September 2013 VA examination, the examiner noted the Veteran reported numbness and tingling of his hands due to his frostbite.  Additionally, in a June 2017 letter, a VA examiner indicated that the Veteran reported a "history of frostbite...which occurred while he was in the Army serving in Germany in 1977." 
Furthermore, the Veteran testified in a May 2017 hearing that he experienced frostbite in both hands while lifting steel equipment in the snow and only wearing wet leather gloves with a thin liner.  In addition, he described that his hands turned the color of "solid green, fingers, hands and all."  Finally, he testified that he currently suffers from his hands "locking up."
The Board notes that the Veteran does not have a definitive diagnosis for frostbite; however, the September 2013 VA treatment records and the June 2017 letter indicate a possible diagnosis.  The Board thus needs clarification of the Veteran's current diagnosis of frostbite, if any, as well as the etiology of any frostbite residuals.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any additional outstanding relevant evidence, schedule the Veteran for a VA examination to determine the etiology of his peripheral vascular disease.  All pertinent evidence of record must be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.

After reviewing the entire record and examining the Veteran, the examiner should:

Provide an opinion as to whether the Veteran's current peripheral vascular disease of the lower extremities, at least as likely as not, had its onset during active service or is otherwise related to it.   

*In doing so, please address the Veteran's May 2017 testimony that he experienced pain and spasms in both legs and calves while in service, and his belief that the impact of his running on the ground while training during active service, as well as MOS as a heavy equipment operator resulted in his current disability.

2.  In addition, schedule the Veteran for a VA examination to determine the etiology of claimed frostbite of the hands.  All pertinent evidence of record must be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.

After reviewing the claims file and examining the Veteran, the examiner is asked to:

a)  Determine whether he has currently diagnosed frostbite in the hands, or any residuals thereof.

b)  For any currently diagnosed frostbite of the hands or residuals thereof, provide an opinion as to whether it, at least as likely as not, had its onset during active service or is otherwise related to it.   In doing so, please address the Veteran's 2017 hearing testimony that he believes the experienced in-service frostbite in both hands while lifting steel equipment in the snow and only wearing wet leather gloves with a thin liner.  

A complete rationale for all proffered opinions must be provided.  

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran is hereby advised that failure to cooperate in the development of his claim, such as by not reporting for this VA examination, without good cause, may have adverse consequences on his pending claim.  38 C.F.R. § 3.655 (2016).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

